UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A (Mark One) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 [ ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from July 31, 2010 to December 31, 2010 [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: 333-149325 Commission File Number COUGAR OIL AND GAS CANADA INC. (Exact name of registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Alberta, Canada (Jurisdiction of incorporation or organization) 833 4th Avenue S.W., Suite 1120; Calgary, Alberta T2P 3T5 Canada (Address of principal executive offices) William S. Tighe 833 4th Avenue S.W., Suite 1120; Calgary, Alberta T2P 3T5 Canada Tel: (403) 262-8044 E-mail: wmstighe@cougarenergyinc.com (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered N/A N/A Securities registered pursuant to Section 12(g) of the Exchange Act: Title of class Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Exchange Act: Title of class N/A Page 1 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the close of the period covered by the annual report. 66,485,661 shares of common stock issued and outstanding as of March 21, 2011 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] Other [ ] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ] If “Other” has been checked in response to the previous questions, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [ ] Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] Page2 The following supplemental information on oil and gas producing activities (unaudited) replaces in its entirety the information starting on page 60 (after the financial statements) through page 66 of the Form 20-F of the registrant as originally filed on March 31, 2011, to update and add certain of the data and disclosure therein to respond to comments of the Staff of the Securitiesand Exchange Commission. AMENDED SUPPLEMENTAL INFORMATION ON OIL AND GAS PRODUCING ACTIVITIES (UNAUDITED) (All currency amounts in Canadian dollars)) In accordance with the Accounting Standards Update 2010-03, Extractive Activities - Oil and Gas (Topic 932): Oil and Gas Reserve Estimation and Disclosures, ("ASU 2010-03"), issued by the Financial Accounting Standards Board of the United States, this section provides supplemental information on oil and gas exploration and producing activities of the Company as of December 31, 2010 in the following tables. Since there were no reserves or revenue for the preceding year of 2008 there is no comparison tables provided for those years. Tables I through V provide historical cost information under US GAAP pertaining to capitalized costs related to oil and gas producing activities; costs incurred in oil and gas exploration and development; and results of operations related to oil and gas producing activities. Tables V through XV present information on the Company’s estimated net proved reserve quantities; standardized measure of discounted future net cash flows; This statement of reserves data and other information (the “Statement”) is dated March 8, 2011 and is effective December 31, 2010. The preparation date of the information in this Statement was March 8, 2011. 1. The Third Party report on Reserves by GLJ Petroleum Consultants was prepared in accordance with requirements contained in Item 1202 (a) (8) of US Securities and exchange Commission Regulations S-K – the certificate is filed as Exhibit 10.8 herein.The report as filed does not satisfy the SEC reporting requirements in certain respects.We specifically make note that this Report is not in compliance with Regulation S-K Subpart 1202. 2. Description of Properties and Plan of Operations Trout Core Properties- Over a period of 6 months in 2009, Cougar Energy, Inc. negotiated commercial terms for properties that management believes have the greatest upside through normal maintenance and enhanced recovery programs as well as future potential with additional drilling. These negotiations culminated at the end of September and beginning of October 2009 with Cougar Energy successfully acquiring the Trout Core Area properties from two private oil and gas companies. Operations commenced on these properties during the winter of 2009/10 consisting of a maintenance and work over programs. By December 31, 2009 we had reactivated four wells that were previously suspended. By July 31, 2010, we had optimized the surface and bottom hole equipment on nine wells and had 13 wells in production and completed substantial geological evaluation on the properties. The following represents a summary of the acquisitions completed over calendar year of 2009 - 2010 of producing and non-producing properties in the Trout Core Area: A. Private Company Production and Property Acquisition (completed October 1, 2009) Cougar Energy negotiated a purchase agreement with the private company consisting of cash for the P1 reserves and Cougar shares for the P2 reserves. The acquisition included 2560 gross acres of land and a 65% working interest in six wells – 2 producing wells and 4 suspended wells located in the Kidney and Equisetum fields. Approximately 12 barrels per day (bbl/d) net production (20 bbl/d gross) of light oil at time of acquisition Page3 B. Private Company Production and Property Acquisition (completed Sept. 30, 2009) Trout and Peerless Properties The agreed purchase price was Cdn$6,000,000 with an initial payment of Cdn$1,000,000 at closing. The purchase price was negotiated at $52.50 per barrel (bbl) when oil was currently selling at $75+/bbl. Included 7,100 gross acres of mineral rights with an average 85% working interest (all continued through production, no expiries). 85 bbl/d at time of acquisition with 13 pumping wellbores – 8 at time of acquisition 1 observation wellbore and 21 suspended wellbores, 8 single well batteries, 3 water disposal wellbores with associated facilities, 2 multi well batteries with existing fluid handling capacity in excess of 2500bbl/day (oil, gas and water handling and treating capability, approximately 38.7 km of pipelines) (oil and produced water), approximately 13 km2 of 3D seismic over the properties and approximately 84 km of 2D seismic over the properties and adjacent lands. The majority of this acquisition is outside the boundary of the Peerless Trout Lake First Nations. The current surface facilities have a replacement value of Cdn$6,500,000 with a depreciated value of Cdn$1,000,000. The overall project has an estimated Cdn$50,000,000 in replacement value including wells, facilities, pipelines, roads and power lines. After operating costs, there is an average of Cdn$50 net back per barrel at current commodity prices. The cash portion of the acquisition cost was provided by Kodiak Energy and subsequent guarantees by Kodiak Energy and Cougar Energy. Kodiak Energy was able to borrow sufficient funds for the acquisition on behalf of Cougar Energy by way of a bridge loan. Cougar Energy then closed the acquisitions September 30 and October 1, 2009. This was a critical mass property acquisition as there is substantial infrastructure, resulting in lower overall operating costs, lower development costs and giving our schedule an 1-3 year leap forward to achieve our goals of creating a 3- 5,000bbl/d company in a short period of time. Without this kind of infrastructure, the initial production would have lower netbacks due to higher trucking costs and regular non-producing periods due to weather. In lieu of this acquisition, a large amount of capital would have to be spent to bring facilities to this baseline, which we now have. At current costs, the infrastructure replacement value would be substantially in excess of Cdn$6,000,000. This capital will be spent on the drilling and development work, allowing for a more aggressive growth plan. The existing area field personnel transferred to Cougar Energy and their many years of hands-on field expertise has already added value. There are two batteries for the handling and treating of oil and the disposal of the produced water. The batteries are capable of handling an estimated 2,500 bbl/d with nominal refit costs. Many of the wells are piped into the batteries to lower the need for trucking which is especially important for the higher water cut wells – these pipelines can be expanded to further lower operating costs. The existing pipeline systems provides direct access to sales of oil products, which results in the access to sales being in our control and not third party pipeline operator dependent. There are 37 wells, of which 13 were producing as of July 31, 2010 – the 21 suspended wells have potential upside, as discussed below. We have completed a substantial amount of due diligence and are comfortable with the projected estimated Cdn$50.00 netbacks from these properties at current commodity prices, and this provides for a safety margin much lower than the lowest price seen in the recent recession. During 2010 the Company had net daily crude oil production ranging from a low of approximately 80 barrels per day to a high of approximately 225 barrels per day. The Companies monthly crude oil production has ranged from 3,170 barrels to 5,874 barrels. Management believes the current group of producing wells is capable of daily production exceeding 250 barrels per day but this production potential has been curtailed as a result of ongoing maintenance and repair issues over the reporting period. As these maintenance and repair issues are resolved over the next year, it is anticipated production will increase accordingly.
